DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino, Japanese Patent Application No. 2001-214131, in view of Tarao et al., U.S. Patent Application No. 2013/0203524  and  Yamamoto et al., U. S. Patent No. 6,063,859.  As to Claims 1 and 13, Ishino teaches a golf ball comprising a core and an outermost layer formed on the surface of the ball, paragraph 0013, noting clear paint coating a golf ball.  The outermost layer may be made of a material having a contact angle of 90 degrees or more, paragraph 0041.  The material forming the outermost layer may include a urethane coating material with a water repellent additive, paragraphs 0007 and 0008.  Ishino is silent as to the golf ball comprising a cover on the outer side of the core, having dimples, and the outermost layer being formed on the entire surface of an outer side of the cover.  Tarao teaches a similar golf ball which may comprise a core and a cover provided on the outer side of the core, the cover having dimples, and an outermost layer (paint) formed on an entire surface of an outer side of the cover, paragraph 0073.  Tarao teaches cover material hardness of 48 Shore D or more, paragraph 0069  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ishino with a cover having hardness of 48 Shore D or more and with dimples between the core and the outermost layer, as taught by Tarao, to provide Ishino with a layer of desired hardness surrounding the core, to yield the predictable result of improving the aerodynamics and durability of the ball.  Ishino teaches that the outermost layer may include a urethane comprising a polyester polyol blended with an isocyanate, which may be a derivative compound including a biuret or isocyanurate of hexamethylene diisocyanate, paragraphs 0022-0024.  Yamamoto teaches that a similar outermost layer formulation may include a polyester polyol and isocyanate Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.  As to Claim 2, Ishino, as modified, is silent as to the dynamic coefficient of friction, measured in the manner described in applicant’s specification.  Tarao teaches golf ball dynamic friction As to Claim 4, Ishino teaches outermost layer thickness of 8 to 20 microns, paragraph 0036.  As to Claims 5 and 7, Ishino teaches silicone oil, paragraph 0018.  As to Claim 6, Ishino teaches a silicone oil comprising methyl hydrogen silicone oil, paragraph 0018.  As to Claims 8 and 14, Ishino teaches water repellent additive in an amount of 0.15 to 5.00 mass percent (at least 1.45 to 5.00 mass percent) with respect to the total amount of urethane resin, paragraph 0032.  Ishino, as modified, discloses the claimed invention except for specifically indicating that the amount of water repellant additive is measured with respect to the total amount of the main agent including a solvent.  Ishino teaches that if the amount of water repellant additive is too small, sufficient anti-fouling property cannot be obtained, indicating that the concentration of water repellant additive is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the water repellent additive in an amount within the claimed range as to the total amount of the main agent including solvent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.   As to Claim 11, Ishino teaches that the urethane coating may include a polyester polyol and a solvent as main agent, paragraphs 0022 and 0034.  As to Claim 15, Ishino teaches that a water repellant additive may comprise a silicone-modified acrylate, paragraph 0027.  Ishino, supported by the case law cited in the treatment of Claims 8 and 14 above, teaches that the water repellant additive may be .  
  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino, in view of Tarao and Yamamoto, as applied to claim  1 above, and further in view of Iwami, U.S. Patent No. 6,454,667.  Ishino, as modified, substantially shows the claimed limitations, as discussed above.  Ishino, as modified, does not indicate that the cover material may have hardness of 63 to 70 Shore D.  Iwami teaches that a golf ball having good resistance to burr and excessive wear, while retaining superior flight characteristics may be obtained by optimizing the relative characteristics of the cover hardness and coating 10% modulus, Col. 9, ln. 13-21, providing that the cover hardness is a result effective variable.  Cover hardness may be in a range from 63 to 70 Shore D, Col. 2, ln. 16-17.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ishino, as modified, with cover hardness within the claimed range, as taught by Iwami, to provide Ishino, as modified, with a known substitute range of cover hardness suitable for optimizing the relationship between the characteristics of the cover and coating.  Ishino, as modified discloses the claimed invention except for disclosing a cover material hardness within the claimed range.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a cover formed of material having hardness of 63 to 70 Shore D, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Alternatively, Claims 1and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino, Japanese Patent Application No. 2001-214131, in view of Horiuchi et al., U.S. Patent Application No. 2020/0139198.  As to Claims 1 and 13, Ishino teaches a golf ball Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.
Response to Arguments
Applicant's arguments filed 9 September 2021 have been fully considered but they are moot in view of the new grounds of rejection.




Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        14 September 2021